Title: From Thomas Jefferson to James Monroe, 27 June 1820
From: Jefferson, Thomas
To: Monroe, James


            
            
              
              June 27. 20.
            
          Th: J. to the PresidentInstead of the unintelligible sketch I gave you the other day, I send it drawn more at large, mrs Monroe & yourself may take some hints from it for a better plan of your own. this supposes 10.f. in front, and 8.f in flank added to your sills. a flat of 12.f. square is formed at the top, to make your present rafters answer, & to lighten the appearance of the roof. Affectionate and respectful salutations.